NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

ANDRES AVALOS, JR.,                       )
                                          )
            Appellant,                    )
                                          )
v.                                        )      Case No. 2D17-2546
                                          )
STATE OF FLORIDA,                         )
                                          )
            Appellee.                     )
                                          )

Opinion filed December 5, 2018.

Appeal from the Circuit Court for
Manatee County; Diana L. Moreland,
Judge.

Howard L. Dimmig, II, Public Defender,
and James R. Wulchak, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee.



PER CURIAM.


            Affirmed.



CASANUEVA, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.